EXHIBIT32.1 CERTIFICATE PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report (the “Report”) on the Form 10-K of Oroplata Resources, Inc. (the “Company”) for the year ended September 30, 2013, as filed with the Securities and Exchange Commission on the date hereof, I, Hilario Santos Sosa, Chief Executive Officer, Chief Financial Officer, President and Director, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: 1.The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities and Exchange Act of 1934, as amended; and 2.The information contained in this Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: December 27, 2013 By: /s/HILARIO SANTOS SOSA Hilario Santos Sosa Chief Executive Officer, Chief Financial Officer, President and Director
